Filed pursuant to Rule 424(b)(3) File No. 333-119338 March 19, Grant Park Fund February 2009 Performance Update Supplement dated March 19, 2009 to Prospectus dated December 3, 2007 February, 2009 February ROR YTD ROR Total NAV NAV/Unit Class A Units -0.80% -1.71% $88.8M $1,543.415 Class B Units -0.88% -1.85% $655.9M $1,333.395 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary In February, the losses in the Fund were predominantly in the currency sector.Long positions in the Japanese yen created losses as the currency dipped against the U.S. dollar.The decline in the value of the yen was probably caused by sharp declines in the Japanese stock market and by a decrease in demand for Japanese exports. Long positions in the fixed income markets also had minor losses this month and were primarily attributed to the Fund’s positions in the short-term domestic and international interest rate markets.U.S. Government stimulus activity increased the debt supply and caused prices to fall, against Grant Park’s positions. The long positions in the Eurodollar, short sterling, and Australian bills markets were among the least profitable positions. Mixed positions in the metals sector registered setbacks for February. Gold prices nearly reached all-time highs early in February but declined sharply against Grant Park’s long positions at month-end. Increased strength in the U.S. dollar and profit-taking by traders were the likely causes of the sell off. Performance in the energy market was slightly positive in February.Short positions in the natural gas markets made gains as a 9% price decrease moved alongside the Fund’s positions.Those gains were partially offset by losses on short positions in unleaded gas and crude oil. Solid gains in the equity indices markets helped offset losses during February.Grant Park’s short positions in the S&P 500 posted profits as investors liquidated equity positions, partially driven by data showing a contraction in the U.S. economy and by ongoing turmoil in the banking sector.In the Asian markets, short positions in the Japanese Nikkei 225 and Hong Kong Hang Seng indices benefitted from price declines caused by weak export data and the region’s ailing financial sector. The Fund’s short agricultural positions finished positive for February.Short positions in corn and lean hogs earned profits as the global recession weighed on demand and prices.Short positions in the cotton markets were profitable, as cotton prices fell because of reduced demand for cotton in the U.S. textile sector. Additional Fund Information Status of the new investment classes withinthe Grant Park Fund As we have described previously, the Grant Park Fund is in the final stages of completing the registration processes to allow individuals additional alternatives within the Fund. We continue to obtain approvals by the appropriate federal and state authorities and believe the Fund will be open for additional investments in the near future. When the new investment classes are available, we will launch a comprehensive campaign to fully inform you and your financial advisor(s) about the changes. 555 W. Jackson Blvd. § Suite 600 § Chicago, IL Toll Free: 866-242-4055 § Phone: 312-756-4450 § Fax: 312-756-4452 www.dearborncapital.com IRS Schedule K-1's for 2008 During mid-February, investors with taxable accounts were mailed IRS Schedule K-1’s (Form 1065). If you have a taxable account and have not yet received a Schedule K-1 for 2008 or if there is an error on the K-1 you did receive, please contact us. Online Investor Statements Investors may access their statements online once they have set up their accounts for this purpose. To register for online access, please go to the Customer Services section at www.dearborncapital.com and complete the simple process. You may also elect to stop receiving paper statements by completing and signing the Request for Paper Statement Elimination form and returning it to our office at the fax number listed below. If you have any questions or need assistance, please contact our Client Service Operations team at 800-217-7955 or via email at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary.Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE. OFFERING BY PROSPECTUS
